


110 HR 1519 IH: American Homebuyers Protection

U.S. House of Representatives
2007-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1519
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2007
			Mr. Gonzalez
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To prohibit offering homebuilding purchase contracts that
		  contain in a single document both a mandatory arbitration agreement and other
		  contract provisions, to prohibit requiring purchasers to consent to a mandatory
		  arbitration agreement as a condition precedent to entering into a homebuilding
		  purchase contract, and to provide for the Federal Trade Commission to enforce
		  violations of such prohibitions as unfair and deceptive acts or practices under
		  the Federal Trade Commission Act.
	
	
		1.Short titleThis Act may be cited as the
			 American Homebuyers Protection
			 Act.
		2.Mandatory
			 arbitration agreements
			(a)In
			 GeneralNo person engaged in the construction of new houses may
			 require a purchaser to enter into a mandatory arbitration agreement as a
			 condition precedent to entering into a contract for the purchase of a new
			 house.
			(b)Separate
			 Documents RequiredNo person engaged in the construction of new
			 houses may offer a purchaser a contract for the purchase of a new house which
			 includes an agreement on mandatory arbitration unless such agreement is a
			 separate document which contains only language pertaining to the mandatory
			 arbitration agreement. The separate document containing the mandatory
			 arbitration agreement shall also contain the following statement: By
			 Agreeing to Binding Arbitration You Are Giving Up Your Right To Go To
			 Court.
			(c)ArbitratorThe
			 mandatory arbitration agreement shall not name an independent arbitrator and
			 shall contain a procedure that adequately guarantees the purchaser an
			 opportunity to participate in the selection of an arbitrator which shall occur
			 only after a dispute regarding the homebuilding contract has arisen.
			(d)EnforcementIn
			 the case of any violation of subsection (a), (b), or (c), the agreement on
			 mandatory arbitration involved in the violation shall be of no force or
			 effect.
			3.Enforcement by Federal
			 Trade Commission
			(a)Unfair or
			 deceptive acts or practicesA violation of subsection (a), (b),
			 or (c) of section 2 shall be treated as an unfair and deceptive act or practice
			 in violation of a regulation under section 18(a)(1)(B) of the
			 Federal Trade Commission Act (15
			 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or
			 practices.
			(b)Powers of
			 CommissionThe Commission shall enforce this Act in the same
			 manner, by the same means, and with the same jurisdiction, powers, and duties
			 as though all applicable terms and provisions of the
			 Federal Trade Commission Act (15
			 U.S.C. 41 et seq.) were incorporated into and made a part of this Act. Any
			 person who violates such regulations shall be subject to the penalties and
			 entitled to the privileges and immunities provided in that Act.
			
